Citation Nr: 1111072	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-00 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for tinnitus and, if so, entitlement to service connection for such disability. 


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1963 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2007 and March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which declined to reopen the previously denied claim for tinnitus.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in December 2010, and a transcript of that hearing has been associated with the claims file. 

The Board notes that the RO reopened the service connection claim and denied it on the merits in a September 2008 Statement of the Case (SOC).  However, the issue of whether new and material evidence has been received is a threshold question in any case involving a previously denied claim, which must also be decided by the Board.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

The Board further notes that the November 2007 and March 2008 rating decisions denied service connection for hearing loss, and the Veteran's March 2008 notice of disagreement only disputed the denial of tinnitus.  As such, the RO only issued a SOC as to tinnitus, and only that issue is currently before the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-20.202 (2010).  

However, during the December 2010, the Veteran again argued that he has hearing loss as a result of service, and requested that this issue be referred to the agency of original jurisdiction (AOJ).  Accordingly, the issue of entitlement to service connection for hearing loss is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service connection claim for tinnitus was denied in a July 1998 rating decision, he was notified of such denial and his appellate rights, and he did not file a timely appeal.

2.  Evidence received since the last final denial is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the service connection claim for tinnitus.

3.  Resolving all reasonable doubt in the Veteran's favor, he currently has tinnitus, he has had symptoms of such disability continuously since service, and such disability was incurred as a result of hazardous noise exposure during service.


CONCLUSIONS OF LAW

1.  The July 1998 denial of service connection for tinnitus was final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998 & 2010). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the previously denied claim for tinnitus, and to grant service connection for such disability, constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection for tinnitus was initially denied in a July 1998 rating decision, based on a determination that the evidence of record failed to establish that tinnitus was incurred during service.  As the Veteran was notified of this adverse decision and did not appeal, the rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998 & 2010).

In July 2007, the Veteran applied to reopen his claim.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received sufficient to reopen such claim.  38 U.S.C.A. § 5108.  For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, evidence received since the last final denial includes statements by the Veteran as to the circumstances of his noise exposure during service and the timing of his symptoms, service personnel records and unclassified documents concerning the Veteran's unit, VA treatment records, and a VA examination report.  This evidence was not previously considered by agency decisionmakers, and it relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether tinnitus was incurred as a result of service.  When presumed credible, such evidence raises a reasonable possibility of substantiating the claim for tinnitus.  Accordingly, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board will now turn to the merits of the Veteran's claim.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Where a disability is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disability was incurred as a result of service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under 38 C.F.R. § 3.303(b), if a condition was noted during service, the nexus element may be established based on competent medical or lay evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran testified during the December 2010 Travel Board hearing that he has had ringing in the ears since his unit landed in Vietnam and "cleared" Hills 367 to 327, which involved constant shelling.  He further testified that he served in the infantry as a rifleman for his entire four years of service, and he discharged his automatic rifle, an M-14, at least every other night with no hearing protection.  The Veteran stated that he continues to have ringing in the ears, although he denied any treatment for this condition during or after service.

At a January 2008 VA examination, the Veteran reported that he began to have ringing in the ears in approximately 1969, or 2 years after service.  He stated that the ringing occurred 1-2 times per month and lasted for about 1-2 minutes each time.  The Veteran reported being exposed to small arms fire and mortars for approximately 6 months during service, without hearing protection.  He further reported working in warehouses or manufacturing after service, but he stated that he consistently used hearing protection at those jobs.  

The Veteran's service treatment records reflect no complaints or treatment for any hearing difficulties, to include ringing in the ears.  He scored 15/15 on a whisper test at the November 1967 separation examination.  Tinnitus is only referenced once in post-service treatment records, during an August 2009 VA otology consult, at which point the Veteran denied any tinnitus.  However, the Board notes that the consult concerned a different condition, and the Veteran has stated that he does not recall denying tinnitus at that time.  Furthermore, the Veteran reported having ringing in the ears at the previous VA examination and the subsequent Board hearing.  Indeed, the January 2008 VA examiner diagnosed tinnitus.  As such, the Board resolves all reasonable doubt in the Veteran's favor and finds that he currently has tinnitus.

With respect to in-service noise exposure, the Veteran's service personnel records confirm that he served as an automatic rifleman, or military occupational specialty (MOS) 311, from April 1964 through November 1965, followed by duties as a sentry or guard.  See record of service, DD Form 214.  

Additionally, the evidence of record establishes that the Veteran engaged in combat with the enemy.  In particular, his "combat history" reflects that he participated in operations in the DaNang, Vietnam area from March to June 1965, as well as in the landing of Regimental Landing Team (RLT)-4 at Chu Lai, Vietnam in May 1965.  Further, declassified records indicate that Battalion Landing Team (BLT) 3/9 landed in the Republic of Vietnam and was assigned the mission of occupying and defending Hills 327 and 269, near the DaNang Airfield throughout March 1965.  There is documented small arms fire and launching of grenades, including between the Veteran's unit (Company K) and the enemy, on several occasions.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (stating that evidence that a Veteran was assigned to and stationed with a unit that was present while the reported event occurred strongly suggests actual exposure to the event).  

If the evidence establishes that a Veteran engaged in combat with the enemy, it will be presumed that the claimed in-service event or injury occurred as reported if such event or injury is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incident, unless there is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Here, the Board finds that the Veteran's claimed noise exposure and symptoms of tinnitus during service are consistent with the hardships and circumstances of his verified combat service.  As such, his lay testimony is sufficient to establish these facts.  Moreover, the evidence of actions by the Veteran's unit is generally consistent with his reported exposure to hazardous noise during service.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that his current tinnitus is due to his in-service noise exposure, to include during combat.  While the Veteran has not received any medical treatment for this condition, he is competent to testify to the observable symptoms of ringing in the ears, including the lack of such symptoms prior to service and continuous symptoms after hazardous noise exposure during service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Moreover, the Veteran's statements to this effect may not be deemed not credible solely due to the absence of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Rather, the Board finds the Veteran's testimony as to continuous symptoms of ringing in the ears since being exposed to frequent small arms fire during service to be credible, as it is generally consistent with the other evidence of record.  As such, the evidence establishes continuity of symptomatology.

The Board acknowledges that the January 2008 VA examiner opined that the Veteran's tinnitus was not likely related to his military noise exposure.  The examiner reasoned that, although the Veteran's symptoms began approximately 1-2 years after service, as reported at the examination, the frequency of his symptoms was considered normally occurring for the average population.  However, as noted above, the Veteran recently testified that his symptoms began during service, and the Board has found this to be consistent with the circumstances of his verified combat service.  Moreover, the VA examiner indicated that the Veteran at least as likely as not had some degree of hearing loss as a result of his military noise exposure.  As such, the Board finds that the VA examiner's opinion as to the etiology of the Veteran's tinnitus is outweighed by the other evidence of record. 





(CONTINUED ON NEXT PAGE)

In summary, applying the benefit of the doubt doctrine, the evidence of record establishes entitlement to service connection for tinnitus.  See 38 C.F.R. §§  3.102, 3.303(b); Barr, 21 Vet. App. at 307.


ORDER

New and material evidence having been received, the previously denied claim for service connection for tinnitus is reopened.

Service connection for tinnitus is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


